DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent 11,297,313 B2
Claims 1-14 & 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 11,297,313 B2.

Instant 17/677,802
US 11,297,313 B2
1. A prediction method for decoding, comprising:
12. A prediction method for decoding, comprising:
acquiring reference samples adjacent to at least one side of a coding block;
acquiring reference samples adjacent to at least one side of a decoding block;
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining a reference point from the at least one side and determining reference sample positions to be selected corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining the reference point from the at least one side, and determining first reference sample position and second reference sample position near the reference point as the reference sample positions according to the preset number of samples;
determining the reference point from the at least one side, and determining continuous reference sample positions near the reference point as the reference sample positions to be selected according to the preset number of samples,
deriving reference samples corresponding to the reference sample positions from the reference samples; and
selecting reference samples corresponding to the reference sample positions to be selected from the reference samples based on the reference sample positions to be selected; and
performing prediction on the coding block based on the derived reference samples.
performing prediction decoding on the decoding block based on the selected reference samples.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 12 of US 11,297,313 B2 in that the instant application discloses the limitations of first reference sample position and second reference sample position. However, the scope of these claims are matched by claim 12 in US 11,297,313 B2 due to the limitations, determining continuous reference sample positions, wherein reference sample positions includes a first reference sample position and second reference sample position. Therefore claim 1 of the instant application falls within the scope of claim 12 of Patent US 11,297,313 B2.

Regarding claims (2-14 & 16-20), claims (2-14 & 16-20) in the instant application correspond to claims (12-13, 2-4, 1, 5-11, 15-17, 12 & 12), respectively, in Patent US 11,297,313 B2. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US 11,297,313 B2 in view of Lim et al. (US 2018/0176592 A1) (hereinafter Lim).

Regarding claim 15, claim 12 of US 11,297,313 B2 discloses the method of claim 1, and is analyzed as previously discussed with respect to the claim.
However, claim 12 of US 11,297,313 B2 does not disclose the particulars of claim 15.
Lim teaches wherein determining the reference point from the at least one side and determining the reference sample positions corresponding to the at least one side according to the preset number of samples [Paragraph [0102]-[0115], Fig. 5b, Determining specific reference point (e.g., an nth & mth sample), as reference point, and then determining some of the left neighboring samples of the block to be predicted from top down to nth sample, and some of the upper neighboring samples from the leftmost side to mth sample, wherein the preset number equal to (0 to n) + (0 to m), or 8 accordingly to Fig. 5b] further comprises;  determining the reference point from the at least one side, and determining third reference sample position and fourth reference sample position near the reference point as the reference sample positions according to the preset number of samples [Paragraph [0102]-[0115], Fig. 5b, Determining specific reference point (e.g., an nth & mth sample), as reference point, and then determining some of the left neighboring samples, wherein the preset number of samples of 8 accordingly to Fig. 5b includes third and fourth left neighboring samples near nth & mth sample].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12 of US 11,297,313 B2 to identify the third and fourth reference samples near a reference point in Lim as above, for determination in advance in consideration of the complexity and efficiency of the calculation (Lim, Paragraph [0112]).

Co-Pending Application 17/677,807
Claims 1-14 & 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending Application No. 17/677,807.

Instant 17/677,802
Co-Pending 17/677,807
1. A prediction method for decoding, comprising:
13. A prediction method for decoding, comprising:
acquiring reference samples adjacent to at least one side of a coding block;
acquiring reference samples adjacent to at least one side of a coding block;
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining the reference point from the at least one side, and determining first reference sample position and second reference sample position near the reference point as the reference sample positions according to the preset number of samples;
determining the reference point from the at least one side, and determining continuous reference sample positions near the reference point as the reference sample positions according to the preset number of samples,
deriving reference samples corresponding to the reference sample positions from the reference samples; and
deriving reference samples corresponding to the reference sample positions from the reference samples; and
performing prediction on the coding block based on the derived reference samples.
performing prediction on the coding block based on the derived reference samples.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 13 of Co-pending Application No. 17/677,807 in that the instant application discloses the limitations of first reference sample position and second reference sample position. However, the scope of these claims are matched by claim 13 in Co-pending Application No. 17/677,807 due to the limitations, determining continuous reference sample positions, wherein reference sample positions includes a first reference sample position and second reference sample position. Therefore claim 1 of the instant application falls within the scope of claim 12 of Co-pending Application No. 17/677,807.

Regarding claims (2-14 & 16-20), claims (2-14 & 16-20) in the instant application correspond to claims (13-14, 2-12, 16-18, 13 & 13), respectively, in Co-pending Application No. 17/677,807. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Co-pending Application No. 17/677,807 in view of Lim et al. (US 2018/0176592 A1) (hereinafter Lim).

Regarding claim 15, claim 13 of Co-pending Application No. 17/677,807 discloses the method of claim 1, and is analyzed as previously discussed with respect to the claim.
However, claim 13 of Co-pending Application No. 17/677,807 does not disclose the particulars of claim 15.
Lim teaches wherein determining the reference point from the at least one side and determining the reference sample positions corresponding to the at least one side according to the preset number of samples [Paragraph [0102]-[0115], Fig. 5b, Determining specific reference point (e.g., an nth & mth sample), as reference point, and then determining some of the left neighboring samples of the block to be predicted from top down to nth sample, and some of the upper neighboring samples from the leftmost side to mth sample, wherein the preset number equal to (0 to n) + (0 to m), or 8 accordingly to Fig. 5b] further comprises;  determining the reference point from the at least one side, and determining third reference sample position and fourth reference sample position near the reference point as the reference sample positions according to the preset number of samples [Paragraph [0102]-[0115], Fig. 5b, Determining specific reference point (e.g., an nth & mth sample), as reference point, and then determining some of the left neighboring samples, wherein the preset number of samples of 8 accordingly to Fig. 5b includes third and fourth left neighboring samples near nth & mth sample].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 13 of Co-pending Application No. 17/677,807 to identify the third and fourth reference samples near a reference point in Lim as above, for determination in advance in consideration of the complexity and efficiency of the calculation (Lim, Paragraph [0112]).

Co-Pending Application 17/677,810
Claims 1-14 & 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending Application No. 17/677,810.

Instant 17/677,802
Co-Pending 17/677,810
1. A prediction method for decoding, comprising:
14. A prediction method for decoding, comprising:
acquiring reference samples adjacent to at least one side of a coding block;
acquiring reference samples adjacent to at least one side of a coding block;
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples;
determining the reference point from the at least one side, and determining first reference sample position and second reference sample position near the reference point as the reference sample positions according to the preset number of samples;
determining the reference point from the at least one side, and determining continuous reference sample positions near the reference point as the reference sample positions according to the preset number of samples,
deriving reference samples corresponding to the reference sample positions from the reference samples; and
deriving reference samples corresponding to the reference sample positions from the reference samples; and
performing prediction on the coding block based on the derived reference samples.
performing prediction on the coding block based on the derived reference samples,


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 14 of Co-pending Application No. 17/677,810 in that the instant application discloses the limitations of first reference sample position and second reference sample position. However, the scope of these claims are matched by claim 14 in Co-pending Application No. 17/677,810 due to the limitations, determining continuous reference sample positions, wherein reference sample positions includes a first reference sample position and second reference sample position. Therefore claim 1 of the instant application falls within the scope of claim 12 of Co-pending Application No. 17/677,810.

Regarding claims (2-14 & 16-20), claims (2-14 & 16-20) in the instant application correspond to claims (14-15, 3-13, 17-19, 14 & 14), respectively, in Co-pending Application No. 17/677,810. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Co-pending Application No. 17/677,810 in view of Lim et al. (US 2018/0176592 A1) (hereinafter Lim).

Regarding claim 15, claim 14 of Co-pending Application No. 17/677,810 discloses the method of claim 1, and is analyzed as previously discussed with respect to the claim.
However, claim 14 of Co-pending Application No. 17/677,810 does not disclose the particulars of claim 15.
Lim teaches wherein determining the reference point from the at least one side and determining the reference sample positions corresponding to the at least one side according to the preset number of samples [Paragraph [0102]-[0115], Fig. 5b, Determining specific reference point (e.g., an nth & mth sample), as reference point, and then determining some of the left neighboring samples of the block to be predicted from top down to nth sample, and some of the upper neighboring samples from the leftmost side to mth sample, wherein the preset number equal to (0 to n) + (0 to m), or 8 accordingly to Fig. 5b] further comprises;  determining the reference point from the at least one side, and determining third reference sample position and fourth reference sample position near the reference point as the reference sample positions according to the preset number of samples [Paragraph [0102]-[0115], Fig. 5b, Determining specific reference point (e.g., an nth & mth sample), as reference point, and then determining some of the left neighboring samples, wherein the preset number of samples of 8 accordingly to Fig. 5b includes third and fourth left neighboring samples near nth & mth sample].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 14 of Co-pending Application No. 17/677,810 to identify the third and fourth reference samples near a reference point in Lim as above, for determination in advance in consideration of the complexity and efficiency of the calculation (Lim, Paragraph [0112]).

Co-Pending Application 17/677,813
Claims 1-14 & 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending Application No. 17/677,813.

Instant 17/677,802
Co-Pending 17/677,813
1. A prediction method for decoding, comprising:
12. A prediction method for decoding, comprising:
acquiring reference samples adjacent to at least one side of a coding block;
acquiring reference samples adjacent to at least one side of a coding block;
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining the reference point from the at least one side, and determining first reference sample position and second reference sample position near the reference point as the reference sample positions according to the preset number of samples;
determining the reference point from the at least one side, and determining continuous reference sample positions near the reference point as the reference sample positions according to the preset number of samples
deriving reference samples corresponding to the reference sample positions from the reference samples; and
deriving reference samples corresponding to the reference sample positions from the reference samples; and
performing prediction on the coding block based on the derived reference samples.
performing prediction on the coding block based on the derived reference samples.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 12 of Co-pending Application No. 17/677,813 in that the instant application discloses the limitations of first reference sample position and second reference sample position. However, the scope of these claims are matched by claim 12 in Co-pending Application No. 17/677,813 due to the limitations, determining continuous reference sample positions, wherein reference sample positions includes a first reference sample position and second reference sample position. Therefore claim 1 of the instant application falls within the scope of claim 12 of Co-pending Application No. 17/677,813.

Regarding claims (2-14 & 16-20), claims (2-14 & 16-20) in the instant application correspond to claims (12-13, 2-4, 1, 5-11, 15-17, 12 & 12), respectively, in Co-pending Application No. 17/677,813. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Co-pending Application No. 17/677,813 in view of Lim et al. (US 2018/0176592 A1) (hereinafter Lim).

Regarding claim 15, claim 12 of Co-pending Application No. 17/677,813 discloses the method of claim 1, and is analyzed as previously discussed with respect to the claim.
However, claim 12 of Co-pending Application No. 17/677, 813 does not disclose the particulars of claim 15.
Lim teaches wherein determining the reference point from the at least one side and determining the reference sample positions corresponding to the at least one side according to the preset number of samples [Paragraph [0102]-[0115], Fig. 5b, Determining specific reference point (e.g., an nth & mth sample), as reference point, and then determining some of the left neighboring samples of the block to be predicted from top down to nth sample, and some of the upper neighboring samples from the leftmost side to mth sample, wherein the preset number equal to (0 to n) + (0 to m), or 8 accordingly to Fig. 5b] further comprises;  determining the reference point from the at least one side, and determining third reference sample position and fourth reference sample position near the reference point as the reference sample positions according to the preset number of samples [Paragraph [0102]-[0115], Fig. 5b, Determining specific reference point (e.g., an nth & mth sample), as reference point, and then determining some of the left neighboring samples, wherein the preset number of samples of 8 accordingly to Fig. 5b includes third and fourth left neighboring samples near nth & mth sample].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12 of Co-pending Application No. 17/677,813 to identify the third and fourth reference samples near a reference point in Lim as above, for determination in advance in consideration of the complexity and efficiency of the calculation (Lim, Paragraph [0112]).

Allowable Subject Matter
Claims 1-20 would be allowable over prior art upon overcoming the Double Patenting rejection of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487